This opinion is subject to administrative correction before final disposition.




                                   Before
                        KING, GASTON, and KOVAC,
                          Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                  Robert J. COUNTERMAN, Jr.
            Hospital Corpsman Third Class (E-4), U.S. Navy
                             Appellant

                              No. 201900231

                            Decided: 17 April 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Warren A. Record

Sentence adjudged 6 June 2019 by a general court-martial convened at Naval
Air Station Jacksonville, Florida, consisting of a military judge sitting alone.
Sentence in the Entry of Judgment: reduction to E-1, confinement for 12
months, and a bad-conduct discharge.

                              For Appellant:
                  Captain Kimberly D. Hinson, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.

                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
               United States v. Counterman, NMCCA No. 201900231
                                Opinion of the Court

                            _________________________

PER CURIAM:
   After careful consideration of the record, submitted without assignment of error,
we have determined that the findings and sentence are correct in law and fact and
that no error materially prejudicial to Appellant’s substantial rights occurred.
Articles 59 and 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                         2